No







No. 04-00-00754-CR
 
Daniel VALDEZ
Appellant
 
v.
 
The State of TEXAS,
Appellee
 
From the 290th Judicial District Court, Bexar
County, Texas
Trial Court No. 1999-CR-1720B
Honorable Sharon MacRae,  Judge Presiding
 
Per Curiam
 
Sitting:  Tom Rickhoff,
Justice
Alma L. López, Justice
Catherine Stone, Justice
 
Delivered and Filed:      December
29, 2000
 
DISMISSED
 
The
appellant has filed a motion to dismiss this appeal.  The motion is granted, and the appeal is dismissed.  See Tex.
R. App. P. 42.2(a).
PER
CURIAM
DO NOT
PUBLISH